TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00606-CV


                                         K. L., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
          NO. C2013-0881A, HONORABLE DIB WALDRIP, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant K.L. filed her notice of appeal on September 15, 2014. The appellate

record was complete September 29, 2014, making appellant’s brief due October 20, 2014. On

October 20, 2014, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel to file appellant’s brief no later than November 4, 2014. If the brief is not filed by

that date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on October 21, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin